ON APPLICATION FOR REHEARING.
FRICK, J.
Two of the respondents, namely, Christian and Sarah E. Nielson, have filed a petition for a rehearing in which they vigorously insist that the conclusion reached by us is erroneous. It is contended that we have erred in holding that the provisions in the contract giving appellants the refusal to purchase the real estate therein named constitutes an option, for the alleged reason that the right conferred upon them by said provisions constituted a mere privilege of pre-emption or pre-emption right. Much time and space is devoted to a discussion of the technical meaning of the privilege of pre-emption and what rights are thereby conferred. It may be perfectly proper for counsel to invoke every technical rule', whether applicable or not, to absolve his client from the contractual obligations assumed by the latter. It is not the duty of a court, however, to yield1 to counsel’s contentions in that regard, and to make a strained effort to find some flaw in a contract whereby a party may escape liability from performing a plain and unequivocal obligation which he voluntarily assumed, and for doing so has received and retains an adequate consideration. The parties to the contract' in question manifestly did not have *171in mind the technical meaning or effect of a privilege of pre-emption, and did not use the language in their contract with the intent of having it construed with respect to that term. But, assuming that they had done so, the question for us to determine still would be, What did the parties mean and intend by using the language employed! when applied to the subject-matter of the contract?
9 The duty of every court is to give careful scrutiny to the language used by the parties, and in doing so to ascertain therefrom, if possible, the intention of the parties and, when that is ascertained, to enforce such intention, if no legal obstacle is in the way. This is all the courts did, even in the case's cited by counsel, in which the doctrine of the privilege of pre-emption was really involved. That such was d'one is clearly pointed out in the principal case cited in support of the rehearing, namely, Garcia v. Callender, 53 Hun, 12, 5 N. Y. Supp. 934, affirmed under the same title in 125 N. Y. 307, 26 N. E. 283. Both the opinions rendered in that case, the one by the Supreme Court and the other by the Court of Appeals of New York, approve the rules of construction that we applied in the original opinion in determining the meaning of the contract in question. Moreover, those opinions malm clear that, even though the privilege of pre-emption were involved here, yet the conclusion we have reached would still be the right one. For statements of when and1 how the right or privilege of pre-emption is or may be applied, see 6 Words and Phrases, pp. 5496, 5497, and further on in the same volume, pp. 5589, 5590. That our construction of the contract in question is sound is further demonstrated by the Supreme Court of Oklahoma in the case of Jones v. Moncrief-Cook Co., 25 Okl. 856, 108 Pac. 403. It is further insisted that we erred seriously in holding that appellants have made out a prima facie case for specific performance. The contract in question is one involving lands.
The equitable rule that governs such contracts is well and tersely stated by the author of Pomeroy’s Equity Jurisprudence, in volume 4, sec. 1402, where he says:
*17210 “When land, or any estate therein, is the subject-matter of the agreement, the inadequacy of the legal remedy is well settled, and the equitable jurisdiction is firmly established. Whenever a contract concerning real property is in its nature and incidents entirely unobjectionable — when it possesses none of those features which, in ordinary language, influence the discretion of the court — it is as much a matter of course for a court of equity to decree its specific performance as it is for a court of law to give damages for its breach.”
Where therefore, a contract is clearly established in which one of the parties bound' himself to sell, or did sell, specific real property, a pmma facie right to have such a contract specifically performed arises. If nothing is made to appear which could influence or invoke the discretion of a court of equity to justify its refusal to decree specific performance, a decree requiring the party to perform must follow, as a matter of course, as stated by Mr. Pomeroy. If, therefore, after the case at bar is fully presented to the district court, there arises some legal or equitable reason justifying the court in refusing specific performance, it may enter judgment accordingly. But neither the district court nor this court can in advance of a trial determine the equities in a particular case. What ordinarily are deemed sufficient reasons to invoke or influence the discretion of courts of equity in such cases is discussed by Mr. Pomeroy in the volume before referred to in section 1404, et seq. The rule laid down in the original opinion, therefore, is the correct one.
11 We desire to add a word in conclusion respecting the numerous applications for rehearings in this court. To make an application for a rehearing is a matter of right, and we have no desire to discourage the practice of filing petitions for rehearings in proper cases. When this court, however, has considered and decided all of the material questions involved in a case, a rehearing should’ not be applied for, unless we have misconstrued or overlooked some material fact or facts, or have over-looked some statute or decision which ma.y affect the result, or that we have based the decision on some wrong principle of law, or have either misapplied' or overlooked something which *173materially affects the result. In this case nothing was done or attempted by counsel, except to reargue the very propositions we had fully considered and decided. If we should write opinions on all the petitions for rehearings filed, we would have to devote a very large portion of our time in answering counsel’s contentions a second' time; and, if we should grant rehearings because they are demanded, we should do nothing else save to write and rewrite opinions in a few cases. Let it again be said that it is conceded, as a matter of course, that we cannot convince losing counsel that their contentions should not prevail, but in making this concession let it also be remembered that we, and not counsel, must ultimately assume all responsibility with respect to whether our conclusions axe sound1 or unsound. Our endeavor is to determine all cases correctly upon the law and the facts, and, if we fail in this, it is because we are incapable of arriving at just conclusions. As a general rule, therefore, merely to reargue the grounds, originally presented can be of little, if any, aid to us. If there are some reasons, however, such as we have indicated above, or other good reasons, a petition for a rehearing should be promptly filed, and, if it is meritorious, its form will in no case be scrutinized by this court.
There is no merit in the present petition, and it is therefore denied.
McCARTT, O. J., and STRAUP, J., concur.
Note. — Justice PRICK’S first term of office expired on the first Monday in January. He was re-elected. Upon his taking office under the re-election, then Justice McCARTT became Chief Justice. This accounts for the first opinion in this case being written by “PRICK, C. J.,” and concurred in by “McCARTT, J.,” while the opinion on rehearing is written by “PRICK, J.,” and concurred in by “McCARTT, C. J.”